Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Claims 1-14 are subject to examination.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 7, are rejected under 35 U.S.C. 103 as being unpatentable over Curtis et al., 9,860,235, filed Oct. 17, 2013 in view of Binder et al., 2017/0161743 and Alkhatib et al., 2003/0233454.
Referring to claims 1, 4, 7, Curtis discloses a method / device / media with a processor and a memory for authenticating a message produced by a first device (consumer 10, figure 16 generate certificate request for registry), the method comprising:

    PNG
    media_image1.png
    605
    761
    media_image1.png
    Greyscale

obtaining, by a second device (message received by the Application provider 6, figures 2, 16), a first message from the first device, wherein a private key is included in a asymmetric key pair associated with the first device (asymmetric key pair with the private key associated with the consumer, col., 17, lines 25-63)

    PNG
    media_image2.png
    518
    577
    media_image2.png
    Greyscale

in response to obtaining the first message from the first device, obtaining, by the second device (receiving by the application provider 6, figures 2, 16) from a registry (registry 8 figures 2, 16) based on the identifier a public key included in the asymmetric key pair (received identifier and public key of the asymmetric key pair associated with the consumer, col., 17, lines 25-63), 

    PNG
    media_image3.png
    649
    504
    media_image3.png
    Greyscale

wherein the registry stores a record associated with the first device that includes the identifier and the public key and authenticating the first message using the first public key (registry sign the certificate for consumer 10, mutual authentication, figures 7, 2, 16, col., 17, lines 25-63, col., 21, lines 9-43).

    PNG
    media_image4.png
    703
    447
    media_image4.png
    Greyscale

	 
            Curtis does not specifically mention about the message has been cryptographically signed by a private key included in a asymmetric key pair, which is well-known in the art, which Binder discloses, para 35. Binder also discloses the second device is separate from the registry, para 74. 

    PNG
    media_image5.png
    590
    811
    media_image5.png
    Greyscale
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Curtis to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing the private key of the asymmetric key pair for signing the message. Without the private key, content would not be decrypted and hence the content would be communicated securely among entities. Using the private key of the asymmetric key pair the content would be accessed, para 35.
            Curtis and Binder do not specifically mention about the message comprises an identifier of the first device, and a data payload, which is well-known in the art, which Alkhatib discloses (identifiers in the message such as domain name of the device with payload in the message, para 44). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Curtis to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing the identifier and the payload of the message. The identifier would provide identification of the device sending the message so that the message is processed accordingly. The payload would enable transferring data between entities regarding the authentication, para 44.

Claims 3, 6, 9, 10, 14, are rejected under 35 U.S.C. 103 as being unpatentable over Curtis in view of Binder, Alkhatib, and Gould et al., 2012/0304004 Verisign Inc.
Referring to claims 3, 6, 9, Curtis, Binder, Alkhatib do not disclose, which is well-known in the art, which Gould discloses the first record is signed using DNSSEC (domain name records signed with DNSSEC, para 46). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Curtis to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing DNSSEC, i.e., the Domain Name System Security Extensions (DNSSEC) that is a suite of Internet Engineering Task Force (IETF) specifications for securing certain kinds of information provided by the Domain Name System (DNS) as used on Internet Protocol (IP) networks. The domain name records would be signed with the DNSSEC. It would secure the information of the record over the network, para 46.

Referring to claims 10, 14, Gould also discloses a first registry for storing the first record (DNS record in domain registry, para 230, 46, figure 2, wherein the identifier comprises a domain name associated with the first device (domain name registration of the device, para 43).	  

Claims 2, 5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis, Binder, Alkhatib in view of Amenedo et al. 20140244998.
Referring to claims 2, 5, 8, Curtis, Binder, Alkhatib do not disclose, which is well known in the art, which Amenedo discloses the first record is TLSA record type (TLSA record, para 43).	 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Curtis to implement the first record is TLSA record type and also one of ordinary skill in the art would have been motivated to do so because it could provide specifying steps that are employed to authenticate the public-key certificate by a user. The TLSA record would be associated with a public-key certificate and provide enhanced authentication, Amenedo, para 43.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Curtis, in view of Binder, Alkhatib, Jokela et al., 9,154,571 and Tsai et al. 2015/0347432.
Referring to claim 11, Curtis, Binder, Alkhatib do not disclose, which is well known in the art, which Jokela discloses a wherein the first registry is a device within a publish-subscribe network (device of figure 2 that is part of the publish-subscribe network). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Curtis to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide selected data to service providers in response to subscription requests received from those service providers, col., lines 28-46. Curtis, Jokela, Binder, Alkhatib do not disclose, which is well known in the art, which Tsai the first message is published to a first feed included in the publish-subscribe network, para 48. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Curtis to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide well known usage of the feed to communicate subscribed information from service provider, para 48.    

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Curtis in view of Curtis, Binder, Alkhatib, Hollis et al., 2014/0006930.
Referring to claim 12, Curtis, Binder, Alkhatib do not disclose, which is well known in the art, which Hollis discloses publishing, by the first device, the first message to a first feed, wherein the second device subscribes to the first feed (publishing subscribed information using a feed, figure 6 , figure 3).   Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Curtis to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide well known usage of publishers, subscribers and feed for communicating message. Based on subscription a group of users would get updated information from the publishers, Hollis, para 46, 12.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Curtis, in view of Curtis, Binder, Alkhatib, Hollis and Tsai.
Referring to claim 13, Curtis, Simit, Hollis, Binder, Alkhatib disclose the claimed limitations as above.  Tsai also discloses wherein the first message includes a first feed identifier associated with the first feed, and the second device obtains the first message from the first feed based on the first feed identifier, para 48. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Curtis to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide well known usage of the feed to communicate subscribed information from service provider, para 48.    


Response to Arguments
Applicant's arguments in the remarks 2/10/21, pages 5-8, are not persuasive.  Therefore, rejection of claims 1-14 are maintained.  
Regarding the remarks, for the amended claim 1, the rejections are updated accordingly. 
Curtis discloses a method / device / media with a processor and a memory for authenticating a message produced by a first device (consumer 10, figure 16 generate certificate request for registry), the method comprising:

    PNG
    media_image1.png
    605
    761
    media_image1.png
    Greyscale

obtaining, by a second device (message received by the Application provider 6, figures 2, 16), a first message from the first device, wherein a private key is included in a asymmetric key pair associated with the first device (asymmetric key pair with the private key associated with the consumer, col., 17, lines 25-63)

    PNG
    media_image2.png
    518
    577
    media_image2.png
    Greyscale

in response to obtaining the first message from the first device, obtaining, by the second device (receiving by the application provider 6, figures 2, 16) from a registry (registry 8 figures 2, 16) based on the identifier a public key included in the asymmetric key pair (received identifier and public key of the asymmetric key pair associated with the consumer, col., 17, lines 25-63), 

    PNG
    media_image3.png
    649
    504
    media_image3.png
    Greyscale

wherein the registry stores a record associated with the first device that includes the identifier and the public key and authenticating the first message using the first public key (registry sign the certificate for consumer 10, mutual authentication, figures 7, 2, 16, col., 17, lines 25-63, col., 21, lines 9-43).

    PNG
    media_image4.png
    703
    447
    media_image4.png
    Greyscale

	 
            Curtis does not specifically mention about the message has been cryptographically signed by a private key included in a asymmetric key pair, which is well-known in the art, which Binder discloses, para 35. Binder also discloses the second device is separate from the registry, para 74. 

    PNG
    media_image5.png
    590
    811
    media_image5.png
    Greyscale
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Curtis to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing the private key of the asymmetric key pair for signing the message. Without the private key, content would not be decrypted and hence the content would be communicated securely among entities. Using the private key of the asymmetric key pair the content would be accessed, para 35.
            Curtis and Binder do not specifically mention about the message comprises an identifier of the first device, and a data payload, which is well-known in the art, which Alkhatib discloses (identifiers in the message such as domain name of the device with payload in the message, para 44). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Curtis to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing the identifier and the payload of the message. The identifier would provide identification of the device sending the message so that the message is processed accordingly. The payload would enable transferring data between entities regarding the authentication, para 44.

Conclusion
Addition of limitations “the second device is separate from the registry” do not make the claimed subject matter novel. As seen below, having separate registry with public key and device identifier is well-known in the art.
Pertinent Prior art:

    PNG
    media_image6.png
    709
    565
    media_image6.png
    Greyscale

DOCUMENT-IDENTIFIER:    US 20110119743 A1 
TITLE:                  COMMUNICATION OF CONTENT TO EVENT ATTENDEES 
   [0032] Next, the mobile device presents its digital certificate (e.g., a 
factory-installed X.509 certificate) to the event registry in order to verify 
its credentials (message 4).  The mobile device sends the certificate to the 
event registry at its fully qualified domain name that was provided by the NFC 
retrieval device, typically over the Internet, local WiFi or other suitable 
network.  The event registry validates the host ID found in the certificate 
against the host IDs stored in the whitelist.  If there is a match, the event 
registry creates a record that includes the mobile device's host ID and its 
public key that is available from its digital certificate.  The record is 
stored in the event registry database.
DOCUMENT-IDENTIFIER:    US 20100202298 A1 
TITLE:                  NETWORK COORDINATE SYSTEMS USING IP INFORMATION 
   [0013] Likewise, for autonomous systems, initially for a node a 
determination is made regarding which autonomous system (AS) such node is 
located therein, (e.g., by determining who owns the node in a public registry).  
In one aspect, once two nodes have decided which AS they belong to, a 
subsequent determination is made as to whether such AS numbers are the same.  
If such numbers are not identical the methodology ends, and no further action 
is taken as the process is not applied thereto.  Alternatively, if the numbers 
are identical the latency numbers can be modified between the two latency 
nodes, wherein a function of two heights (e.g., 20% of the total) can be 
subtracted from the latency estimate.  Such an approach can mitigate 
inaccuracies resulting from overestimation of latencies within autonomous 
systems in the underlying coordinate system.

DOCUMENT-IDENTIFIER:    US 20150121070 A1 
 
TITLE:                  FIRMWARE SECURITY 
   [0029] Additionally, the manufacturer generates a public key corresponding 
to the private key, and transmits the public key along with a unique device 
identifier (ID) for the device to a server system (block 215).  Generally, any 
asymmetric cryptography operation can be used in generating the public and 
private keys.  Upon receiving the public key and device ID, the server system 
updates a device registry to include this information (block 220).  For 
example, the device registry may comprise a mapping of device IDs to 
corresponding keys.

DOCUMENT-IDENTIFIER:    US 20150134763 A1 
TITLE:                  TECHNIQUES FOR CREATING AND/OR MAINTAINING SCALABLE 
                        HETEROGENEOUS READ-ONLY FEDERATIONS OF REGISTRIES 
   [0005] Unfortunately, however, heterogeneity is something that oftentimes 
cannot be avoided in the real world.  Heterogeneity in computer systems and/or 
registries can be caused by any number of different factors.  Such factors may 
include some or all of the following and/or other scenarios: [0006] 1.  A 
company acquires another company and cannot standardize using one registry as 
part of the merger, at least in the short-term; [0007] 2.  SOA adaption is 
carried out at the department level rather than at the company level and, as a 
result, different solutions have been chosen because of the requirements being 
focused on a specific department or a specific few departments, rather than all 
departments within a company; [0008] 3.  A company wants to amalgamate its 
registry with those of its partners to provide a single view of the services 
that are be provided; [0009] 4.  A company wants to host a public registry over 
different types of registries; and/or [0010] 5.  A company wants to facilitate 
reuse by merging standard registries like UDDI, ebXML, etc., with other 
registries like OSGi, ESB (Enterprise Service Bus), a home-grown registry, 
etc., potentially within a single view.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571) 272-3973.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin, can be reached at (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARESH N PATEL/Primary Examiner, Art Unit 2493